Citation Nr: 9906760	
Decision Date: 03/12/99    Archive Date: 03/18/99

DOCKET NO.  94-07 441	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (hereinafter, 
"the Court") for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The veteran had active service from March 1990 to April 1991.

This appeal was initially brought to the Board of Veterans' 
Appeals (the Board) from actions taken by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland.

On the veteran's Substantive Appeal, a VA Form 9, dated in 
July 1992, he checked that he wanted to provide testimony at 
a personal hearing before a Hearing Officer at the RO.

A personal hearing was held in Cincinnati in November 1992, 
of which a transcript is of record.  At the conclusion of 
that hearing, the transcript reflects an exchange between the 
Hearing Officer and the veteran in which the former notes the 
procedures and consideration that would be undertaken in the 
veteran's case, and that after review of the claim, if it 
remained denied, he would be informed and thereafter it would 
go to next higher level (i.e., the Board).  The Hearing 
Officer further stated: 


In connection with that I need to know if 
my decision remains unfavorable and of 
the Board then has to jurisdiction [sic], 
do you want another hearing with the 
Board and that would be either in 
Washington or in Cleveland.  The Board of 
Veterans Appeals does not travel to 
Cincinnati.   

The veteran responded: "Yes".  

And on inquiry from the Hearing Officer to the veteran as to 
whether he wanted the Travel Board hearing to be in 
Washington or Cleveland, he specifically selected Cleveland.  
Tr. at 13.

Thereafter, consideration development took place including 
psychiatric and psychological evaluations, and when the case 
was again denied, a notice was sent to the veteran at his 
address in Cincinnati.

In keeping with the discussion that had taken place at the 
personal hearing held in Cincinnati in November 1992, in the 
event that the claim continued to be denied, the VARO in 
Cleveland notified the veteran in correspondence in August 
1994, acknowledging that he had requested a hearing before a 
Member of the Board, and indicating that this might take some 
time due to the plans for bringing Members to the VARO, and 
other exigencies and delays, etc.  

He was given several choices, and the letter concluded with: 
"If we do not hear from you, we will assume that you are 
willing to wait for the Travel Section hearings.  Your 
records will remain here until the hearing".

There is nothing in the file to show that the veteran 
responded.



Accordingly, in correspondence dated in June 1995, the 
veteran was informed that a Travel Board was indeed going to 
Cleveland, and that he would be scheduled for a hearing there 
on August 24, 1995.  

That notification letter to the veteran was returned as 
undeliverable.

In October 1995, correspondence was received from the veteran 
reflecting his new address in Seattle, Washington.  

The Board remanded the case in March 1996.  The VARO shown on 
the face of that decision was Cleveland. 

Thereafter, the claims folder was transferred to the VARO in 
Seattle and development was accomplished thereby after copies 
of the prior clinical evaluations and development in 
Cincinnati were forwarded for review in association 
therewith.  
After considerable development of the evidence as requested, 
the claim was again denied by the Seattle VARO, now the VARO 
with jurisdiction in the case, and the case was returned to 
the Board.  The veteran has never been rescheduled for his 
personal hearing before a Member of the Board at the Seattle 
VARO.  He is entitled to such a hearing absent informing VA 
in writing that he is no longer interested in so 
participating.

The above circumstances raise certain due process questions 
which must be addressed before further appellate review is 
undertaken.  To ensure full compliance with those due process 
requirements, the case is REMANDED for the following 
development:

The Seattle VARO should request complete 
clarification from the veteran as to 
whether he still wishes to provide 
testimony at a hearing; and if so, 
whether he wishes it to be at the RO, or 
in Washington, and if the former, whether 
by video conferencing or before a Member 
of the Board at the RO [a Travel Board].  

Thereafter, the VARO should schedule the 
veteran accordingly, apprising him fully 
throughout.

All facets of the above development must 
be confirmed in writing with copies 
placed in the claims file.

Thereafter, the case should be returned to the Board, if in 
order.  By this remand, the Board intimates no opinion as to 
any final outcome warranted in the case.  The veteran need 
take no action until so notified by the RO. 



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).
- 5 -
